Citation Nr: 1118794	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from August 1961 to June 1965.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision which denied entitlement to service connection for hypertension.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2009; a transcript of that hearing is of record.

In September 2009, the Board remanded the claim for an additional VA examination. 

The  Veteran's application to reopen a claim for service connection for PTSD and claim for entitlement to a rating in excess of 20 percent for diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Hypertension was not present in service or within one year following service separation, nor is it caused or aggravated by service-connected diabetes mellitus.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military service; nor may the incurrence of hypertension be presumed; nor it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for hypertension was received in April 2006.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in May 2006 and January 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  In addition, this letter notified him of how VA determines the disability rating and effective dates when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, the claim was reviewed and a supplemental statement of the case was issued in January 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service private treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination in May 2010 to assess the nature and etiology of his hypertension. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).  On October 13, 2009, the VA announced a decision to establish presumptive service connection for three conditions, including ischemic heart disease.  A proposed rule adding these three conditions to VA's list of presumptive diseases was published in the Federal Register on March 25, 2010, 75 Fed. Reg. 14,391. 

For purposes of this regulation, the term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  (See Nehmer Training Guide, February 10, 2011)

Service connection can be granted for certain diseases, including hypertensive renal disease, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran contends that his hypertension is either a result of his service-connected diabetes or due to herbicide exposure.  He is currently service-connected for diabetes mellitus and peripheral neuropathy. 

Service treatment records are negative for complaints of or treatment for hypertension.  The Veteran's July 1961 enlistment physical examination report noted a blood pressure reading of 120/80.  In an April 1964 isolated duty physical examination report, a blood pressure reading of 122/64 was recorded.  His May 1965 separation examination report showed a blood pressure reading of 114/78.  The Veteran does not contend that his hypertension began in service.

In an October 1999 private treatment records, J. M., P.A., reported the Veteran had a blood pressure readings of 130/92, and days later, 150/102.  The physician's assistant noted that he was checked for blood pressure and found to be high.  He was prescribed antihypertensive medication. 

In a January 2001 VA progress note, the Veteran stated he had a history of labile high blood pressure since 1997, and was told to exercise and reduce weight, but that he might need treatment if his blood pressure remained elevated.  The Veteran continued to be diagnosed with labile hypertension through August 2006. 

In an October 2006 VA examination report, the examiner noted a history of hypertension and that the Veteran did not have any cardiac symptoms.  The physician diagnosed non-insulin dependent diabetes mellitus Type 2, with no renal pathology, and essential hypertension.  

In a January 2007 notice of disagreement, the Veteran claimed his hypertension was related to Agent Orange exposure. 

In his July 2009 Board hearing, the Veteran testified that his hypertension and diabetes were diagnosed at the same time and that he believed that his hypertension is directly related to his service-connected diabetes.  

During a May 2010 VA examination, the Veteran reported his hypertension had its onset in approximately 2005.  The Veteran stated he went for a checkup by his primary care physician and was told his blood pressure was high.  He also reported occasional dizziness and headaches when his blood pressure is high.  Upon examination, the examiner noted blood pressure readings of 145/80, 146/77, and 150/89.  The diagnosis was hypertension.  The examiner opined that the Veteran's hypertension is less likely as not a result of other service-connected conditions, such as his diabetes.  The Veteran's diabetes was well-controlled on low dose oral medications, and there was no record of other severe cardiovascular complications of his diabetes.  There was no evidence of other adverse cardiac/neurovascular events, no evidence of kidney damage from his diabetes, and no evidence of retinopathy per the Veteran's last diabetic teleretinal imaging examination.  The examiner further noted that the Veteran was obese with a body mass index (BMI) of over 32 which was likely a contributing factor to his hypertension. 

Based upon the evidence of record, the Board finds hypertension is not shown to have developed as a result of an established event, injury, or disease during active service.

Exposure to Agent Orange is conceded in this case, as service personnel records show that the Veteran did serve in the Republic of Vietnam.  However, the Veteran's diagnosed hypertension is not an enumerated disease associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2010); and, in fact, has recently been specifically excluded as a disease resulting from herbicide exposure.  Consequently, the Veteran's claim must be denied on this basis.  The regulations governing presumptive service connection for Agent Orange do not, however, preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claims under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Evidence of high blood pressure was first shown in 1999, with a diagnosis of essential hypertension in 2006, each more than 30 years after separation from active service, and cannot be presumed to have occurred in service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also includes no competent medical opinion establishing a nexus or medical relationship between hypertension diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative have presented, identified, or alluded to the existence of, any such opinion.  Furthermore, the May 2010 VA examiner opinion is persuasive that the Veteran's hypertension is not secondary to, or caused by, the Veteran's service-connected diabetes.  Consequently, the Board finds that entitlement to service connection for hypertension is not warranted.

In addition to the medical evidence, the Board also has considered the statements of the Veteran and his representative.  However, to the extent that any such lay statements are being offered to answer the questions of whether the Veteran has a current disability related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are laypersons without the appropriate medical training or expertise, they are not competent to render probative (i.e., persuasive) opinions on these medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the lay assertions as to the nature or etiology of the Veteran's claimed disability have no probative value.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


